     Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 1 of 46 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


VB Assets, LLC,                                     )
                                                    )
               Plaintiff,                           )     C.A. No.
                                                    )
v.                                                  )
                                                    )     JURY TRIAL DEMANDED
Amazon.com, Inc.; Amazon.com LLC; Amazon            )
Web Services, Inc.; A2Z Development Center,         )
Inc. d/b/a Lab126; Rawles LLC; AMZN Mobile          )
LLC; AMZN Mobile 2 LLC; Amazon.com                  )
Services, Inc. f/k/a Amazon Fulfillment Services,   )
Inc.; and Amazon Digital Services LLC,              )
                                                    )
               Defendants.
                                                    )


                       COMPLAINT FOR PATENT INFRINGEMENT


        VB Assets, LLC (“Plaintiff” or “VoiceBox”) hereby alleges as follows for its complaint

against Defendants Amazon.com, Inc.; Amazon.com LLC; Amazon Web Services, Inc.; A2Z

Development Center, Inc. d/b/a Lab126; Rawles LLC; AMZN Mobile LLC; AMZN Mobile 2

LLC; Amazon.com Services, Inc. f/k/a Amazon Fulfillment Services, Inc.; and Amazon Digital

Services LLC (collectively, “Defendants” or “Amazon”):
    Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 2 of 46 PageID #: 2




                                 NATURE OF THE ACTION

        1.     VoiceBox, through its predecessor companies VoiceBox Technologies

Corporation and VoiceBox Technologies, Inc. (collectively “VoiceBox Technologies”), pioneered

voice-based search and commerce technology. It invented what Amazon itself has described as

“Echo-like” products long before Amazon.

        2.     In recognition of its many innovations, the U.S. Patent & Trademark Office

awarded and issued the VoiceBox Patents.1 The innovations in these patents were fundamental to

the development of voice commerce technology.

        3.     VoiceBox Technologies’ opportunities to promote and build a business based on

these patents were crushed when Amazon introduced the infringing Echo and Alexa Products2

and used its enormous size and clout to poach dozens of VoiceBox Technologies’ engineers and

scientists.

        4.     VoiceBox has brought this case to hold Amazon accountable for its infringement

of VoiceBox’s patent rights.




1
 “VoiceBox Patents” collectively refers to U.S. Patent Nos. 8,073,681 (“the ’681 patent”);
9,015,049 (“the ’049 patent”); 9,626,703 (“the ’703 patent”); 7,818,176 (“the ’176 patent”);
8,886,536 (“the ’536 patent”); and 9,269,097 (“the ’097 patent”).
2
  “Alexa Products” collectively refers to Amazon’s Alexa virtual assistant and offerings that
include Alexa, including the Echo product line (such as Echo 1st Gen., Echo 2nd Gen., Echo Dot
1st Gen., Echo Dot 2nd Gen., Echo Dot 3rd Gen., Echo Dot Kids Edition, Echo Show 1st Gen.,
Echo Show 2nd Gen., Echo Show 5, Echo Spot, Echo Plus 1st Gen., Echo Plus 2nd Gen., Echo
Auto, and Echo Look), Amazon’s Alexa apps, Music apps, and Shopping apps on a smartphone
or other mobile device, Amazon’s Alexa cloud, Alexa Voice Services, and Amazon.com
website, and any other device, app, or instrumentality that includes, provides access to, or works
with Alexa (such as Amazon Tap, Amazon Dash Wand, Echo Wall Clock, AmazonBasics
Microwave, Amazon SmartPlug, Amazon Fire TV Sticks, Amazon Fire TVs, Amazon Fire TV
Cubes, and Amazon Fire and Fire HD tablets) as well as software, hardware, and cloud
infrastructure associated with any of the foregoing.



                                                2
   Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 3 of 46 PageID #: 3




                                        THE PARTIES

         5.    VB Assets, LLC, VoiceBox, is a limited liability company organized under the

laws of Delaware and has its principal place of business at 1229A 120th Ave. NE, Bellevue, WA

98005.

         6.    On information and belief, Amazon.com, Inc. is a corporation incorporated in

Delaware and has a principal place of business at 410 Terry Avenue North, Seattle, WA, 98109.

On information and belief, Amazon.com, Inc. is the ultimate parent company of the other

companies that make up Amazon, and is responsible for making, using, selling, offering for sale

and/or importing Alexa Products.

         7.    On information and belief, Amazon.com LLC is a limited liability company

organized under the laws of Delaware and has a principal place of business at 410 Terry Avenue

North, Seattle, WA, 98109. On information and belief, Amazon.com LLC includes as members

various operating companies, which make, use, sell, offer for sale, and/or import Alexa Products.

         8.    On information and belief, Amazon Web Services, Inc. is a corporation

incorporated in Delaware and has a principal place of business at 410 Terry Avenue North,

Seattle, WA, 98109. On information and belief, Amazon Web Services, Inc. provides Alexa cloud

computing platforms, that are Alexa Products or are for use with one or more Alexa Products.

         9.    On information and belief, A2Z Development Center, Inc. d/b/a Lab126 is a

corporation incorporated in Delaware and has its principal place of business at 1120 Enterprise

Way Sunnyvale, CA 94089. On information and belief, A2Z Development Center, Inc. d/b/a

Lab126 performed research and development, including for one or more Alexa Products.

         10.   On information and belief, Rawles LLC is a limited liability company formed

under the laws of Delaware and has its principal place of business at 103 Foulk Road, Suite 100,




                                                3
   Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 4 of 46 PageID #: 4




Wilmington, DE 19803. On information and belief, Rawles LLC performed research and

development, including for one or more Alexa Products.

       11.     On information and belief, AMZN Mobile LLC is a limited liability company

organized under the laws of Delaware and has a principal place of business near Seattle, WA. On

information and belief, AMZN Mobile LLC provides mobile apps that are Alexa Products or are

for use with Alexa Products.

       12.     On information and belief, AMZN Mobile 2 LLC is a limited liability company

organized under the laws of Delaware and has a principal place of business near Seattle, WA. On

information and belief, AMZN Mobile 2 LLC provides mobile apps that are Alexa Products or

are for use with Alexa Products.

       13.     On information and belief, Amazon.com Services, Inc. f/k/a Amazon Fulfillment

Services, Inc. is a corporation incorporated in Delaware and has a principal place of business at

410 Terry Ave. N. Seattle, WA 98109. On information and belief, Amazon.com Services, Inc.

f/k/a Amazon Fulfillment Services, Inc. participated in the sale or offer for sale of one or more

Alexa Products.

       14.     On information and belief, Amazon Digital Services LLC is a limited liability

company organized under the laws of Delaware and has a principal place of business at 410

Terry Ave. N, Seattle, WA 98109. On information and belief, Amazon Digital Services LLC has

participated in the sale or offer for sale of one or more Alexa Products and/or has provided digital

services and content for use by Alexa Products.


                                JURISDICTION AND VENUE

       15.     This Court has original jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a) because the action arises under the patent laws of the United States.


                                                  4
   Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 5 of 46 PageID #: 5




        16.     Personal jurisdiction over each Defendant is proper in this District based on one

or more of the following: its presence in this judicial district; it has availed itself of the rights and

benefits of the laws of Delaware; or it has derived substantial revenue from sales of Alexa

Products in Delaware and it has systematic and continuous business contacts with Delaware.

Each Defendant was incorporated in Delaware and/or formed under the laws of Delaware and

Amazon designs Alexa Products, which are advertised, offered for sale, sold, and used in

Delaware.

        17.     Venue is proper in this district under 28 U.S.C. § 1400(b) and 28 U.S.C. §§

1391(b)(1), (b)(2). For purposes of § 1400(b), each Defendant was incorporated in Delaware

and/or formed under the laws of Delaware and therefore resides within this District. For purposes

of § 1391(b)(1), (b)(2), Amazon resides in the District of Delaware by virtue of being

incorporated in Delaware and/or formed under the laws of Delaware.


                                    FACTUAL BACKGROUND

        A.      VoiceBox Technologies Invents Groundbreaking Voice Technology

        18.     In 2001, three brothers, Mike, Rich, and Bob Kennewick founded VoiceBox

Technologies to bring natural language understanding (“NLU”) to a wide array of computer

applications. They recognized that the typical computer speech-recognition systems forced

human operators to adhere to a limited number of rigid speech prompts. These rigid prompts

limited how systems were used and inhibited the widespread adoption of speech-recognition

systems. The brothers believed that VoiceBox Technologies could become the first company to

enable people to naturally and effectively interact with computer speech systems.

        19.     From its inception, VoiceBox Technologies engaged in intense research efforts to

develop its NLU technology. As part of these efforts, VoiceBox Technologies achieved a


                                                   5
      Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 6 of 46 PageID #: 6




significant milestone when it developed an early prototype called “Cybermind.” As demonstrated

on the King5 news, Cybermind was a voice-controlled speaker that could provide weather,

recipes, sports scores, calendar updates, or play a song.3




                                 Figure 1: Cybermind Prototype

         20.   VoiceBox Technologies’ groundbreaking work did not go unrecognized. After

learning about VoiceBox Technologies’ technology, Toyota hired it to build a sophisticated NLU

speech interface for its Lexus automobiles. VoiceBox Technologies built the voice and NLU

capability for Toyota’s award-winning Entune multimedia system.

         21.   As part of the development effort of an NLU interface for Lexus, VoiceBox

Technologies demonstrated a personal assistant called “Alexus” that showcased the power of its

Conversational Voice technology. On information and belief, the VoiceBox Technologies

“Alexus” concept was introduced to the public more than six months before Amazon announced

“Alexa.”



3
    https://www.youtube.com/watch?v=DDcRyPnvWhw



                                                 6
   Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 7 of 46 PageID #: 7




                              Figure 2: “Alexus” Demonstration

       22.     Throughout its research and development efforts, VoiceBox Technologies realized

that its technology could be deployed in a wide range of applications from connected home to

mobile personal assistants.




                 Figure 3: Connected Home                             Figure 4: Mobile

       23.     By January 2012, VoiceBox Technologies was a leader in NLU and

conversational voice technology. Leading companies throughout the world, including Toyota,

Lexus, TomTom, Pioneer, Chrysler, Dodge, and Magellan used VoiceBox Technologies’ award-

winning and patented contextual speech technology. VoiceBox Technologies had software




                                               7
   Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 8 of 46 PageID #: 8




applications that ran on smart speakers, in-car systems, smartphones, smart TVs, computers,

tablets, e-readers, and personal navigation devices.

       24.     In 2013, the Institute of Electrical and Electronics Engineers (“IEEE”) ranked

VoiceBox Technologies number 13 in patent power for the computer software industry.

VoiceBox Technologies had become the leader in conversational Artificial Intelligence (“AI”),

including Voice Recognition (VR), NLU, and AI services.

       B.      Amazon Takes VoiceBox’s Technology

       25.     In 2011, VoiceBox Technologies contacted Amazon to explore a potential

business relationship where VoiceBox Technologies would provide core NLU services to

Amazon. Amazon’s corporate development department expressed interest and asked for

“company and/or product overview slides” to facilitate an October 7, 2011 teleconference. In

response, VoiceBox Technologies provided Amazon with a presentation that described its award-

winning patented technology and explicitly referred to VoiceBox Technologies’ “patented

Contextual Speech Technology.” Slides from that presentation are reproduced below:




                                      Figure 5: 2011 Slides

       26.     Amazon was so impressed by the technology VoiceBox Technologies presented

on October 7, 2011 that its representative emailed VoiceBox Technologies the next business day



                                                 8
   Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 9 of 46 PageID #: 9




to invite VoiceBox to visit Amazon’s offices on October 19, 2011. That meeting was with

Douglas Booms, Amazon’s Vice President of Worldwide Corporate Development, as well as

engineers and product/business development members of Amazon’s devices and digital teams.

The email from Amazon stated that this was “the right audience to discuss [VoiceBox

Technologies’] personal digital assistant and underlying conversational voice technology.” On

information and belief, in addition to Mr. Booms, the following Amazon personnel attended the

meeting: Nick Komorous (Director, Corporate Development), Ian Freed (VP, Amazon Devices),

Greg Hart (VP, Digital), Al Lindsay (Director, Software Engineer), Frederic Deramat (Senior

Principal Engineer), and John Thimsen (Software Developer). On information and belief, another

Amazon engineer from Cupertino attended by teleconference.

       27.    Two days after the meeting at Amazon, on Friday October 21, 2011, Amazon’s

Mr. Komorous emailed VoiceBox Technologies and asked to visit the company’s office for a

“deeper dive.” Mr. Komorous requested that this meeting occur the very next week. VoiceBox

Technologies agreed to host Amazon’s personnel for a meeting at VoiceBox Technologies’ office

on October 26, 2011. On information and belief, from Amazon, Marcello Typrin (Product

Management / Business Development), Frederic Deramat (Senior Principal Engineer), John

Thimsen (Software Developer), and Sean Fitz (Software Developer) joined Mr. Komorous at the

meeting.

       28.    In advance of the meeting, Mr. Komorous sent a detailed set of technical

questions that would help Amazon’s “tech team understand the scope and [r]ange of things

[Amazon] can try to tackle with VoiceBox[] as a partner.” Mr. Komorous also indicated that

Amazon’s culture was “engineering heavy” and asked that VoiceBox Technologies “have

engineering and speech representation at the meeting.”




                                               9
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 10 of 46 PageID #: 10




       29.     The October 26, 2011 meeting at VoiceBox Technologies’ office ran from 10 am

until 12 noon with some Amazon engineers staying even later until around 2:30 pm. The meeting

included a tour with additional demos, a review of the technical architecture for VoiceBox

Technologies’ server software, and plans for next generation products.

       30.     During the meeting, VoiceBox Technologies presented a deck of 42 slides to the

visiting Amazon personnel. The slides provided even more detail about VoiceBox Technologies’

patented technology and informed Amazon that VoiceBox Technologies had 12 patents at the

time with an additional 14 pending applications. The slide deck included the following slide

regarding the ’176 patent, which is asserted in this lawsuit.




                             Figure 6: Slide from 2011 Presentation




                                                 10
 Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 11 of 46 PageID #: 11




       31.    The slide deck VoiceBox Technologies presented to Amazon at the October 26,

2011 meeting also proposed a business arrangement where VoiceBox Technologies would

provide “Voice Services” to Amazon. The VoiceBox Technologies Voice Services from the

presentation are shown below:




                           Figure 7: Slide from 2011 Presentation

       32.    On information and belief, some of the Amazon personnel involved in the 2011

meetings became technical leaders for Amazon’s Alexa Products while others became high-level

executives with close working relationships with the senior leadership of Amazon. On

information and belief, one of Mr. Freed’s past positions was Technical Advisor to CEO, a

position that has been described as CEO Jeff Bezos’s “shadow” advisor. On information and




                                              11
 Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 12 of 46 PageID #: 12




belief, Mr. Freed then went on to become Vice President, Amazon Devices where he led a team

of engineers working on Amazon’s Alexa Products. On information and belief, Mr. Hart has also

been Mr. Bezos’s “shadow” advisor—he held the Technical Advisor to CEO position around

2011. On information and belief, around 2011, Al Lindsey was promoted to Vice President

managing the Alexa Engine Software team. On information and belief, around 2011, Mr.

Deramat was promoted to the position Vice President & Distinguished Engineer for Amazon

Alexa. On information and belief, around 2011, Mr. Thimsen was promoted to the position

Director of Engineering for Amazon Echo. As for Mr. Typrin, he states on his LinkedIn page that

he is “[o]ne of the founding members of the team that shaped the vision and direction for

Amazon's Echo and Alexa Voice Services.”

       33.    A couple days after the last meeting in 2011, VoiceBox Technologies sent an

email to Amazon asking for Amazon’s feedback. Mr. Komorous from Amazon replied that

Amazon was “still discussing internally how contextual speech / cybermind 2012 could play a

part in [Amazon’s] future.” Amazon did not provide the results of these discussions and did not

pursue a business relationship with VoiceBox Technologies. Instead, on information and belief,

Amazon decided to build its Alexa Products—without telling VoiceBox Technologies or asking

permission to use VoiceBox Technologies’ patented technology.

       34.    In 2014, Amazon announced the launch of Alexa, a virtual assistant, along with

the first-generation Echo product, a smart speaker. Amazon’s Alexa and first-generation Echo

product were strikingly similar to the patented technology that VoiceBox Technologies showed

Amazon in 2011.

       35.    In 2016, Amazon abruptly hired Philippe Di Cristo, who was VoiceBox

Technologies’ Chief Scientist. While at VoiceBox Technologies, Mr. Di Cristo gained knowledge




                                               12
 Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 13 of 46 PageID #: 13




of the company’s voice technology and had full access to VoiceBox Technologies’ intellectual

property. As Mr. Di Cristo explains on his LinkedIn Page, he had worked on an “Amazon Echo-

like system” while at VoiceBox Technologies. Exhibit A at 3. On information and belief, Mr. Di

Cristo has helped design and implement VoiceBox Technologies’ patented technology into

Amazon’s Echo and other Alexa Products.

       36.     On information and belief, Mr. Di Cristo played an active role in soliciting

additional VoiceBox employees to join Amazon. For example, shortly after Mr. Di Cristo joined

Amazon from VoiceBox Technologies, Amazon ramped-up its efforts to recruit VoiceBox

Technologies employees.

       37.     On January 10, 2017, Amazon hosted an “Evening with the Leadership of

Amazon Voice & Advanced Shopping,” which Amazon expressly described as an “invite only

networking event for Voice Box employees . . . to talk . . . about opportunities at Amazon.” The

director of Amazon’s Voice & Advanced NUI Shopping group— on information and belief, the

group Mr. Di Cristo joined—sent an invite for the event to a large number of VoiceBox

Technologies employees and indicated that Amazon was “building a world-class speech & NLU

engineering team” and “[y]our profile looks quite relevant and we’d love to talk to you and see if

there’s a fit.” For this event, Amazon rented out Seastar, the premier seafood restaurant near

VoiceBox Technologies’ office.

       38.     On information and belief, Mr. Di Cristo was originally scheduled to be a speaker

at the event targeting VoiceBox Technologies employees—but abruptly withdrew. The event

emphasized Amazon’s need for VoiceBox Technologies’ NLU technology. On information and

belief, around this time, Amazon faced numerous NLU challenges and had only completed a




                                                13
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 14 of 46 PageID #: 14




small portion of work toward Amazon’s goal to build conversational dialog interaction into

Alexa Products.

       39.     On January 17, 2017, after Amazon’s rampant poaching of VoiceBox

Technologies employees came to light, Mike Kennewick, CEO of VoiceBox Technologies, sent a

letter to Jeff Bezos, CEO of Amazon, to propose a business solution. A true and correct copy of

that letter is attached as Exhibit B. The letter explains that, at the time, VoiceBox Technologies

had “a deep portfolio of technology and IP, including a large number of significant patents not

only in NLU but also in Voice[]Commerce, running on over 200 million devices.”

       40.     On information and belief, Mr. Booms, Amazon’s Vice President of Worldwide

Corporate Development, responded to VoiceBox Technologies’ January 17, 2017 letter on behalf

of Mr. Bezos. In Amazon’s response, Mr. Booms requested a meeting at VoiceBox Technologies’

offices for purposes of “go[ing] fairly deep on the technology, data, customer relationships.”

       41.     On February 2, 2017, the parties met at VoiceBox Technologies’ office. Amazon

came with a team of technologists from its Alexa program, including on information and belief,

Manoj Sindhwani (Director Alexa), Karthik Ramakrishnan (Senior Manager, Alexa software),

Nikko Strom (Scientist, Alexa), and Deepesh Mohnani (Alexa Voice Services Product

Management) joined by Mr. Booms. VoiceBox Technologies provided a detailed technical

presentation, which included information about patents and pending applications then owned by

VoiceBox Technologies. Slides in the presentation listed all VoiceBox Technologies patents and

published applications at the time, including the ’681 patent, the ’049 patent, the ’176 patent, the

’536 patent, and the ’097 patent. The February 2, 2017 slides also reproduced a highlighted claim

from the ’681 patent and a highlighted claim from the ’176 patent.




                                                 14
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 15 of 46 PageID #: 15




          42.   Following the meeting, Mr. Booms emailed VoiceBox Technologies to request

even more technical details. Then, on February 20, 2017, Amazon specifically asked VoiceBox

Technologies for a list of all patents owned by the company.

          43.   In March of 2017, VoiceBox Technologies hosted another meeting with Amazon

personnel at VoiceBox Technologies’ office. The Amazon attendees included senior executives

and managers responsible for Alexa. VoiceBox Technologies informed Amazon by email after

the meeting that VoiceBox Technologies had “[p]atents that could be useful as the market goes

mainstream.” Shortly, thereafter, Mr. Komorous from Amazon emailed VoiceBox Technologies,

writing that Amazon had been “[poring] through the material” VoiceBox Technologies provided

and that Amazon had created yet another, even more detailed, list of requests.

          44.   In April of 2017, VoiceBox Technologies shared a written summary of VoiceBox

Technologies’ patent portfolio with Amazon. The written summary explained that VoiceBox

Technologies’ patents covered “core & fundamental areas.” The summary showcased the ’176

patent and the ’703 patent, and identified the ’536 patent and ’097 patent by number. The

summary further explained that “[v]oice advertising & conversational e-commerce are essential

to the core strategies and future revenue streams of many of the world’s leading technology

companies, including: . . . Amazon . . . .”


                     OVERVIEW OF VOICEBOX’S PATENTS-IN-SUIT

          45.   United States Patent Number 8,073,681 (“the ’681 patent”), entitled “System and

Method for a Cooperative Conversational Voice User Interface,” was duly and legally issued on

December 6, 2011, and names Larry Baldwin, Tom Freeman, Michael Tjalve, Blane Ebersold,

and Chris Weider as the inventors. Attached as Exhibit C is a true and correct copy of the ’681

patent.


                                               15
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 16 of 46 PageID #: 16




       46.     The ’681 patent claims, among other things, a system for providing a cooperative

conversational voice user interface, comprising: a voice input device configured to receive an

utterance during a current conversation with a user; and a conversational speech engine, wherein

the conversational speech engine includes one or more processors configured to: accumulate

short-term shared knowledge about the current conversation, wherein the short-term shared

knowledge includes knowledge about the utterance received during the current conversation;

accumulate long-term shared knowledge about the user, wherein the long-term shared knowledge

includes knowledge about one or more past conversations with the user; identify a context

associated with the utterance from the short-term shared knowledge and the long-term shared

knowledge; infer additional information about the utterance from the short-term shared

knowledge and the long-term shared knowledge in response to determining that the utterance

contains insufficient information to complete a request in the identified context; establish an

intended meaning for the utterance within the identified identify a context based on the

additional information inferred about the utterance; and generate a response to the utterance

based on the intended meaning established within the identified context.

       47.     VoiceBox is the assignee of the entire right, title, and interest in the ’681 patent.

       48.     United States Patent Number 9,015,049 (“the ’049 patent”), entitled “System and

Method for a Cooperative Conversational Voice User Interface,” was duly and legally issued on

April 21, 2015, and names Larry Baldwin, Tom Freeman, Michael Tjalve, Blane Ebersold, and

Chris Weider as the inventors. Attached as Exhibit E is a true and correct copy of the ’049 patent.

       49.     The ’049 patent claims, among other things, a system for facilitating

conversation-based responses, the system comprising: one or more physical processors

programmed with one or more computer program instructions such that, when executed, the one




                                                 16
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 17 of 46 PageID #: 17




or more computer program instructions cause the one or more physical processors to: receive a

natural language utterance during a conversation between a user and the system; identify a first

model that includes short-term knowledge about the conversation, wherein the short-term

knowledge is based on one or more prior natural language utterances received during the

conversation; identify, based on the short-term knowledge, context information for the natural

language utterance; determine, based on the context information, an interpretation of the natural

language utterance; and generate, based on the interpretation of the natural language utterance, a

response to the natural language utterance.

       50.     VoiceBox is the assignee of the entire right, title, and interest in the ’049 patent.

       51.     United States Patent Number 9,626,703 (“the ’703 patent”), entitled “Voice

Commerce,” was duly and legally issued on April 18, 2017, and names Michael R. Kennewick,

Sr. as the inventor. Attached as Exhibit G is a true and correct copy of the ’703 patent.

       52.     The ’703 patent claims, among other things, a system for providing voice

commerce, the system comprising: one or more physical processors programmed with computer

program instructions which, when executed, cause the one or more physical processors to:

receive a user input comprising a natural language utterance; provide, without further user input

after the receipt of the user input, the natural language utterance as an input to a speech

recognition engine; obtain, without further user input after the receipt of the user input, one or

more words or phrases recognized from the natural language utterance as an output of the speech

recognition engine; identify, without further user input after the receipt of the user input, a

context based at least on the one or more words or phrases; determine, without further user input

identifying a product or service after the receipt of the user input, a first product or service to be

purchased on behalf of a user based at least on the determined context; obtain, without further




                                                  17
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 18 of 46 PageID #: 18




user input identifying payment information after the receipt of the user input, first payment

information with which to pay for the product or service; obtain, without further user input

identifying shipping information after the receipt of the user input, first shipping information

with which to deliver the product or service, wherein the first shipping information specifies a

name or address of a recipient to which the product or service is to be delivered after the product

or service is purchased; and complete, without further user input identifying a product or service,

payment information, or shipping information after the receipt of the user input, a purchase

transaction for the first product or service based on the first payment information and the first

shipping information.

       53.     VoiceBox is the assignee of the entire right, title, and interest in the ’703 patent.

       54.     United States Patent Number 7,818,176 (“the ’176 patent”), entitled “System and

Method for Selecting and Presenting Advertisements Based on Natural Language Processing of

Voice-based Input,” was duly and legally issued on October 19, 2010, and names Tom Freeman

and Mike Kennewick as the inventors. Attached as Exhibit I is a true and correct copy of the

’176 patent.

       55.     The ’176 patent claims, among other things, a system for selecting and presenting

advertisements in response to processing natural language utterances, comprising: an input

device that receives a natural language utterance containing at least one request at an input

device; a speech recognition engine coupled to the input device, wherein the speech recognition

engine recognizes one or more words or phrases in the natural language utterance, wherein to

recognize the words or phrases in the natural language utterance, the speech recognition engine

is configured to: map a stream of phonemes contained in the natural language utterance to one or

more syllables that are phonemically represented in an acoustic grammar; and generate a




                                                 18
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 19 of 46 PageID #: 19




preliminary interpretation for the natural language utterance from the one or more syllables,

wherein the preliminary interpretation generated from the one or more syllables includes the

recognized words or phrases; a conversational language processor coupled to the speech

recognition engine, wherein the conversational language processor is configured to: interpret the

recognized words or phrases, wherein interpreting the recognized words or phrases includes

establishing a context for the natural language utterance; select an advertisement in the context

established for the natural language utterance; and present the selected advertisement via an

output device.

       56.       VoiceBox is the assignee of the entire right, title, and interest in the ’176 patent.

       57.       United States Patent Number 8,886,536 (“the ’536 patent”), entitled “System and

Method for Delivering Targeted Advertisements and Tracking Advertisement Interactions in

Voice Recognition Contexts,” was duly and legally issued on November 11, 2014, and names

Tom Freeman and Mike Kenn[e]wick as the inventors. Attached as Exhibit K is a true and

correct copy of the ’536 patent.

       58.       The ’536 patent claims, among other things, a computer-implemented method of

providing promotional content related to one or more natural language utterances and/or

responses, the method being implemented by a computer system that includes one or more

physical processors executing one or more computer program instructions which, when

executed, perform the method, the method comprising: receiving, at the one or more physical

processors, a first natural language utterance; providing, by the one or more physical processors,

a response to the first natural language utterance; receiving, at the one or more physical

processors, a second natural language utterance relating to the first natural language utterance;

identifying, by the one or more physical processors, requests associated with the second natural




                                                   19
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 20 of 46 PageID #: 20




language utterance, wherein the requests include a first request to be processed by a first device

associated with a user and a second request to be processed by a second device associated with

the user; determining, by the one or more physical processors, promotional content that relates to

one or more of the first request or the second request; and presenting, by the one or more

physical processors, the promotional content to the user.

       59.     VoiceBox is the assignee of the entire right, title, and interest in the ’536 patent.

       60.     United States Patent Number 9,269,097 (“the ’097 patent”), entitled “System and

Method for Delivering Targeted Advertisements and/or Providing Natural Language Processing

Based on Advertisements,” was duly and legally issued on February 23, 2016, and names Tom

Freeman and Mike Kennewick as the inventors. Attached as Exhibit M is a true and correct copy

of the ’097 patent.

       61.     The ’097 patent claims, among other things, a method for providing natural

language processing based on advertisements, the method being implemented on a computer

system having one or more physical processors executing computer program instructions which,

when executed, perform the method, the method comprising: providing, by the computer system,

an advertisement associated with a product or service for presentation to a user; receiving, at the

computer system, a natural language utterance of the user; and interpreting, by the computer

system, the natural language utterance based on the advertisement and, responsive to the

existence of a pronoun in the natural language utterance, determining whether the pronoun refers

to one or more of the product or service or a provider of the product or service.

       62.     VoiceBox is the assignee of the entire right, title, and interest in the ’097 patent.




                                                 20
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 21 of 46 PageID #: 21




                     COUNT ONE (INFRINGEMENT OF ’681 PATENT)

       63.     VoiceBox incorporates and realleges each and every allegation contained in the

foregoing paragraphs of this complaint, as though fully set forth herein.

       64.     Amazon has and continues to infringe the ’681 patent by making, using, selling,

offering for sale, and/or importing into the United States, Alexa Products, which embody or use

the inventions of the ’681 patent in violation of 35 U.S.C. § 271(a). Exemplary evidence and an

exemplary chart mapping a claim to Alexa Products can be found in Exhibit D.

       65.     Amazon has been and is inducing infringement of the ’681 patent by actively and

knowingly inducing others to make, use, sell, offer for sale, or import Alexa Products that

include Alexa and embody or use the inventions claimed in the ’681 patent in violation of 35

U.S.C. § 271(b). On information and belief, Amazon writes software for Alexa Products and

designs Alexa Products to operate in an infringing manner. Amazon causes Alexa Products to be

made available through its own website. Amazon also profits from third-parties who sell Alexa

Products. Amazon instructs users to use Alexa Products in an infringing manner and provides

technical support for such use, including on its website and also through the Alexa virtual

assistant. Amazon has known of, or been willfully blind to, the existence of the ’681 patent since

no later than the date it received a copy of this complaint. No later than that date, Amazon has

known its actions would induce infringement by users of Alexa Products. Additionally, VoiceBox

Technologies informed the Amazon employees who attended the February 2, 2017 meeting at

VoiceBox Technologies’ office of the ’681 patent. On information and belief, Amazon has known

of, or been willfully blind to, the existence of the ’681 patent since no later than February 2,

2017. On information and belief, no later than that date, Amazon has known its actions would

induce infringement by users of Alexa Products. Additionally, the ’681 patent or its published




                                                 21
 Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 22 of 46 PageID #: 22




application was cited during prosecution of one or more patents assigned to a subsidiary of

Amazon, including U.S. Patent Nos. 9,424,840; 9,852,729; 9,922,639; 10,026,394; and

10,102,845. On information and belief, Amazon has known of, or been willfully blind to, the

existence of the ’681 patent since no later than March 4, 2015, the date on which the ’681 patent

or its published application was first cited during prosecution of one or more patents assigned to

a subsidiary of Amazon. On information and belief, no later than that date, Amazon has known

its actions would induce infringement by users of Alexa Products.

       66.     Amazon has been and is continuing to contributorily infringe the ’681 patent by

selling or offering to sell Alexa Products, knowing them to be especially made or especially

adapted for practicing the invention of the ’681 patent and not a staple article or commodity of

commerce suitable for substantial non-infringing use in violation of 35 U.S.C. § 271(c). On

information and belief, Amazon writes software for Alexa Products and designs Alexa Products

to operate in an infringing manner. Amazon causes Alexa Products to be made available through

its own website. On information and belief, Amazon also profits from third-parties who sell

Alexa Products. Amazon instructs users to use Alexa Products in an infringing manner and

provides technical support for such use, including on its website and also through the Alexa

virtual assistant. Amazon has known of, or been willfully blind to, the existence of the ’681

patent since no later than it received a copy of this complaint. No later than that date, Amazon

has known its Alexa Products are especially made or adapted for a use or product that is both

patented and infringing and that there is no substantial non-infringing use. Additionally,

VoiceBox Technologies informed the Amazon employees who attended the February 2, 2017

meeting at VoiceBox Technologies’ office of the ’681 patent. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’681 patent since no later




                                                22
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 23 of 46 PageID #: 23




than February 2, 2017. On information and belief, no later than that date, Amazon has known its

Alexa Products are especially made or adapted for a use or product that is both patented and

infringing and that there is no substantial non-infringing use. Additionally, the ’681 patent or its

published application was cited during prosecution of one or more patents assigned to a

subsidiary of Amazon, including U.S. Patent Nos. 9,424,840; 9,852,729; 9,922,639; 10,026,394;

and 10,102,845. On information and belief, Amazon has known of, or been willfully blind to, the

existence of the ’681 patent since no later than March 4, 2015, the date on which the ’681 patent

or its published application was first cited during prosecution of one or more patents assigned to

a subsidiary of Amazon. On information and belief, no later than that date, Amazon has known

its Alexa Products are especially made or adapted for a use or product that is both patented and

infringing and that there is no substantial non-infringing use.

       67.     On information and belief, Amazon has known of the existence of the ’681 patent,

and its acts of infringement have been willful and in disregard for the ’681 patent, without any

reasonable basis for believing that it had a right to engage in the infringing conduct. Amazon has

known of, or been willfully blind to, the existence of the ’681 patent since no later than the date

it received a copy of this complaint. No later than that date, Amazon has known its Alexa

Products infringe the ’681 patent. Additionally, VoiceBox Technologies informed the Amazon

employees who attended the February 2, 2017 meeting at VoiceBox Technologies’ office of the

’681 patent. On information and belief, Amazon has known of, or been willfully blind to, the

existence of the ’681 patent since no later than February 2, 2017. On information and belief, no

later than that date, Amazon has known its Alexa Products infringe the ’681 patent. Additionally,

the ’681 patent or its published application was cited during prosecution of one or more patents

assigned to a subsidiary of Amazon, including U.S. Patent Nos. 9,424,840; 9,852,729; 9,922,639;




                                                 23
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 24 of 46 PageID #: 24




10,026,394; and 10,102,845. On information and belief, Amazon has known of, or been willfully

blind to, the existence of the ’681 patent since no later than March 4, 2015, the date on which the

’681 patent or its published application was first cited during prosecution of one or more patents

assigned to a subsidiary of Amazon. On information and belief, no later than that date, Amazon

has known its Alexa Products infringe the ’681 patent.

           68.   Amazon’s infringement has been, and continues to be knowing, intentional, and

willful.

           69.   Amazon’s acts of infringement of the ’681 patent have caused and will continue

to cause VoiceBox damages for which VoiceBox is entitled to compensation pursuant to 35

U.S.C. § 284.

           70.   This case is exceptional and, therefore, VoiceBox is entitled to an award of

attorney’s fees pursuant to 35 U.S.C. § 285.


                   COUNT TWO (INFRINGEMENT OF THE ’049 PATENT)

           71.   VoiceBox incorporates and realleges each and every allegation contained in the

foregoing paragraphs of this complaint, as though fully set forth herein.

           72.   Amazon has and continues to infringe the ’049 patent by making, using, selling,

offering for sale, and/or importing into the United States, Alexa Products, which embody or use

the inventions of the ’049 patent in violation of 35 U.S.C. § 271(a). Exemplary evidence and an

exemplary chart mapping a claim to Alexa Products can be found in Exhibit F.

           73.   Amazon has been and is inducing infringement of the ’049 patent by actively and

knowingly inducing others to make, use, sell, offer for sale, or import Alexa Products that

include Alexa and embody or use the inventions claimed in the ’049 patent in violation of 35

U.S.C. § 271(b). On information and belief, Amazon writes software for Alexa Products and


                                                  24
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 25 of 46 PageID #: 25




designs Alexa Products to operate in an infringing manner. Amazon causes Alexa Products to be

made available through its own website. On information and belief, Amazon also profits from

third-parties who sell Alexa Products. Amazon instructs users to use Alexa Products in an

infringing manner and provides technical support for such use, including on its website and also

through the Alexa virtual assistant. Amazon has known of, or been willfully blind to, the

existence of the ’049 patent since no later than the date it received a copy of this complaint. No

later than that date, Amazon has known its actions would induce infringement by users of Alexa

Products. Additionally, VoiceBox Technologies informed the Amazon employees who attended

the February 2, 2017 meeting at VoiceBox Technologies’ office of the ’049 patent. On

information and belief, Amazon has known of, or been willfully blind to, the existence of the

’049 patent since no later than February 2, 2017. On information and belief, no later than that

date, Amazon has known its actions would induce infringement by users of Alexa Products.

Additionally, the ’681 patent or its published application was cited during prosecution of one or

more patents assigned to a subsidiary of Amazon, including U.S. Patent Nos. 9,424,840;

9,852,729; 9,922,639; 10,026,394; and 10,102,845. The ’681 patent or its published application

was first cited during prosecution of one or more patents assigned to a subsidiary of Amazon on

March 4, 2015. By March 4, 2015, the ’049 patent’s application had published claiming priority

to the ’681 patent. On April 21, 2015, the ’049 patent issued claiming priority to the ’681 patent.

On information and belief, Amazon has known of, or been willfully blind to, the existence of the

’049 patent since no later than April 21, 2015. On information and belief, no later than that date,

Amazon has known its actions would induce infringement by users of Alexa Products.

       74.     Amazon has been and is continuing to contributorily infringe the ’049 patent by

selling or offering to sell Alexa Products, knowing them to be especially made or especially




                                                25
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 26 of 46 PageID #: 26




adapted for practicing the invention of the ’049 patent and not a staple article or commodity of

commerce suitable for substantial non-infringing use, in violation of 35 U.S.C. § 271(c). On

information and belief, Amazon writes software for Alexa Products and designs Alexa Products

to operate in an infringing manner. Amazon causes Alexa Products to be made available through

its own website. On information and belief, Amazon also profits from third-parties who sell

Alexa Products. Amazon instructs users to use Alexa Products in an infringing manner and

provides technical support for such use, including on its website and also through the Alexa

virtual assistant. Amazon has known of, or been willfully blind to, the existence of the ’049

patent since no later than it received a copy of this complaint. No later than that date, Amazon

has known its Alexa Products are especially made or adapted for a use or product that is both

patented and infringing and that there is no substantial non-infringing use. Additionally,

VoiceBox Technologies informed the Amazon employees who attended the February 2, 2017

meeting at VoiceBox Technologies’ office of the ’049 patent. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’049 patent since no later

than February 2, 2017. On information and belief, no later than that date, Amazon has known its

Alexa Products are especially made or adapted for a use or product that is both patented and

infringing and that there is no substantial non-infringing use. Additionally, the ’681 patent or its

published application was cited during prosecution of one or more patents assigned to a

subsidiary of Amazon, including U.S. Patent Nos. 9,424,840; 9,852,729; 9,922,639; 10,026,394;

and 10,102,845. The ’681 patent or its published application was first cited during prosecution of

one or more patents assigned to a subsidiary of Amazon on March 4, 2015. By March 4, 2015,

the ’049 patent’s application had published claiming priority to the ’681 patent. On April 21,

2015, the ’049 patent issued claiming priority to the ’681 patent. On information and belief,




                                                 26
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 27 of 46 PageID #: 27




Amazon has known of, or been willfully blind to, the existence of the ’049 patent since no later

than April 21, 2015. On information and belief, no later than that date, Amazon has known its

Alexa Products are especially made or adapted for a use or product that is both patented and

infringing and that there is no substantial non-infringing use.

       75.     On information and belief, Amazon has known of the existence of the ’049 patent,

and its acts of infringement have been willful and in disregard for the ’049 patent, without any

reasonable basis for believing that it had a right to engage in the infringing conduct. Amazon has

known of, or been willfully blind to, the existence of the ’049 patent since no later than the date

it received a copy of this complaint. No later than that date, Amazon has known its Alexa

Products infringe the ’049 patent. Additionally, VoiceBox Technologies informed the Amazon

employees who attended the February 2, 2017 meeting at VoiceBox Technologies’ office of the

’049 patent. On information and belief, Amazon has known of, or been willfully blind to, the

existence of the ’049 patent since no later than February 2, 2017. On information and belief, no

later than that date, Amazon has known its Alexa Products infringe the ’049 patent. Additionally,

the ’681 patent or its published application was cited during prosecution of one or more patents

assigned to a subsidiary of Amazon, including U.S. Patent Nos. 9,424,840; 9,852,729; 9,922,639;

10,026,394; and 10,102,845. The ’681 patent or its published application was first cited during

prosecution of one or more patents assigned to a subsidiary of Amazon on March 4, 2015. By

March 4, 2015, the ’049 patent’s application had published claiming priority to the ’681 patent.

On April 21, 2015, the ’049 patent issued claiming priority to the ’681 patent. On information

and belief, Amazon has known of, or been willfully blind to, the existence of the ’049 patent

since no later than April 21, 2015. On information and belief, no later than that date, Amazon has

known its Alexa Products infringe the ’049 patent.




                                                 27
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 28 of 46 PageID #: 28




           76.   Amazon’s infringement has been, and continues to be knowing, intentional, and

willful.

           77.   Amazon’s acts of infringement of the ’049 patent have caused and will continue

to cause VoiceBox damages for which VoiceBox is entitled to compensation pursuant to 35

U.S.C. § 284.

           78.   This case is exceptional and, therefore, VoiceBox is entitled to an award of

attorney’s fees pursuant to 35 U.S.C. § 285.


                 COUNT THREE (INFRINGEMENT OF THE ’703 PATENT)

           79.   VoiceBox incorporates and realleges each and every allegation contained in the

foregoing paragraphs of this complaint, as though fully set forth herein.

           80.   Amazon has and continues to infringe the ’703 patent by making, using, selling,

offering for sale, and/or importing into the United States, Alexa Products, which embody or use

the inventions of the ‘703 patent in violation of 35 U.S.C. § 271(a). Exemplary evidence and an

exemplary chart mapping a claim to Alexa Products can be found in Exhibit H.

           81.   Amazon has been and is inducing infringement of the ’703 patent by actively and

knowingly inducing others to make, use, sell, offer for sale, or import Alexa Products that

include Alexa and embody or use the inventions claimed in the ’703 patent, in violation of 35

U.S.C. § 271(b). On information and belief, Amazon writes software for Alexa Products and

designs Alexa Products to operate in an infringing manner. Amazon causes Alexa Products to be

made available through its own website. On information and belief, Amazon also profits from

third-parties who sell Alexa Products. Amazon instructs users to use Alexa Products in an

infringing manner and provides technical support for such use, including on its website and also

through the Alexa virtual assistant. Amazon has known of, or been willfully blind to, the


                                                  28
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 29 of 46 PageID #: 29




existence of the ’703 patent since no later than the date it received a copy of this complaint. No

later than that date, Amazon has known its actions would induce infringement by users of Alexa

Products. Additionally, in April of 2017, VoiceBox Technologies sent a written summary of

VoiceBox Technologies’ patent portfolio to Amazon that informed Amazon of the ’703 patent.

On information and belief, Amazon has known of, or been willfully blind to, the existence of the

’703 patent since no later than April of 2017. On information and belief, no later than that date,

Amazon has known its actions would induce infringement by users of Alexa Products.

       82.     Amazon has been and is continuing to contributorily infringe the ’703 patent by

selling or offering to sell Alexa Products, knowing them to be especially made or especially

adapted for practicing the invention of the ’703 patent and not a staple article or commodity of

commerce suitable for substantial non-infringing use in violation of 35 U.S.C. § 271(c). On

information and belief, Amazon writes software for Alexa Products and designs Alexa Products

to operate in an infringing manner. Amazon causes Alexa Products to be made available through

its own website. On information and belief, Amazon also profits from third-parties who sell

Alexa Products. Amazon instructs users to use Alexa Products in an infringing manner and

provides technical support for such use, including on its website and also through the Alexa

virtual assistant. Amazon has known of, or been willfully blind to, the existence of the ’703

patent since no later than it received a copy of this complaint. No later than that date, Amazon

has known its Alexa Products are especially made or adapted for a use or product that is both

patented and infringing and that there is no substantial non-infringing use. Additionally, in April

of 2017, VoiceBox Technologies sent a written summary of VoiceBox Technologies’ patent

portfolio to Amazon that informed Amazon of the ’703 patent. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’703 patent since no later




                                                29
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 30 of 46 PageID #: 30




than April of 2017. On information and belief, no later than that date, Amazon has known its

Alexa Products are especially made or adapted for a use or product that is both patented and

infringing and that there is no substantial non-infringing use.

           83.   On information and belief, Amazon has known of the existence of the ’703 patent,

and its acts of infringement have been willful and in disregard for the ’703 patent, without any

reasonable basis for believing that it had a right to engage in the infringing conduct. Amazon has

known of, or been willfully blind to, the existence of the ’703 patent since no later than the date

it received a copy of this complaint. No later than that date, Amazon has known its Alexa

Products infringe the ’703 patent. Additionally, in April of 2017, VoiceBox Technologies sent a

written summary of VoiceBox Technologies’ patent portfolio to Amazon that informed Amazon

of the ’703 patent. On information and belief, Amazon has known of, or been willfully blind to,

the existence of the ’703 patent since no later than April of 2017. On information and belief, no

later than that date, Amazon has known its Alexa Products infringe the ’703 patent.

           84.   Amazon’s infringement has been, and continues to be knowing, intentional, and

willful.

           85.   Amazon’s acts of infringement of the ’703 patent have caused and will continue

to cause VoiceBox damages for which VoiceBox is entitled to compensation pursuant to 35

U.S.C. § 284.

           86.   This case is exceptional and, therefore, VoiceBox is entitled to an award of

attorney’s fees pursuant to 35 U.S.C. § 285.


                  COUNT FOUR (INFRINGEMENT OF THE ’176 PATENT)

           87.   VoiceBox incorporates and realleges each and every allegation contained in the

foregoing paragraphs of this complaint, as though fully set forth herein.


                                                  30
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 31 of 46 PageID #: 31




       88.     Amazon has and continues to infringe the ’176 patent by making, using, selling,

offering for sale, and/or importing into the United States, Alexa Products, which embody or use

the inventions of the ’176 patent in violation of 35 U.S.C. § 271(a). Exemplary evidence and an

exemplary chart mapping a claim to Alexa Products can be found in Exhibit J.

       89.     Amazon has been and is inducing infringement of the ’176 patent by actively and

knowingly inducing others to make, use, sell, offer for sale, or import Alexa Products that

include Alexa and embody or use the inventions claimed in the ’176 patent, in violation of 35

U.S.C. § 271(b). On information and belief, Amazon writes software for Alexa Products and

designs Alexa Products to operate in an infringing manner. Amazon causes Alexa Products to be

made available through its own website. On information and belief, Amazon also profits from

third-parties who sell Alexa Products. Amazon instructs users to use Alexa Products in an

infringing manner and provides technical support for such use, including on its website and also

through the Alexa virtual assistant. Amazon has known of, or been willfully blind to, the

existence of the ’176 patent since no later than the date it received a copy of this complaint. No

later than that date, Amazon has known its actions would induce infringement by users of Alexa

Products. Additionally, VoiceBox notified the Amazon employees that attended the October 26,

2011 meeting at VoiceBox Technologies’ office of the ’176 patent. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’176 patent since October

26, 2011. On information and belief, no later than that date, Amazon has known its actions

would induce infringement by users of Alexa Products. Additionally, the ’176 patent or its

published application was cited during prosecution of one or more patents assigned to a

subsidiary of Amazon, including U.S. Patent No. 10,152,973. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’176 patent since no later




                                                31
 Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 32 of 46 PageID #: 32




than August 10, 2018, the date on which the ’176 patent or its published application was first

cited during prosecution of one or more patents assigned to a subsidiary of Amazon. On

information and belief, no later than that date, Amazon has known its actions would induce

infringement by users of Alexa Products. Additionally, U.S. Pat. No. 8,145,489 or its published

application was cited during prosecution of one or more patents assigned to a subsidiary of

Amazon, including U.S. Patent No. 10,049,656. U.S. Pat. No. 8,145,489 or its published

application was first cited during prosecution of one or more patents assigned to a subsidiary of

Amazon on January 12, 2015. By that date, U.S. Pat. No. 8,145,489 had issued claiming priority

to the ’176 patent. On information and belief, Amazon has known of, or been willfully blind to,

the existence of the ’176 patent since no later than January 12, 2015. On information and belief,

no later than that date, Amazon has known its actions would induce infringement by users of

Alexa Products.

       90.     Amazon has been and is continuing to contributorily infringe the ’176 patent by

selling or offering to sell Alexa Products, knowing them to be especially made or especially

adapted for practicing the invention of the ’176 patent and not a staple article or commodity of

commerce suitable for substantial non-infringing use in violation of 35 U.S.C. § 271(c). On

information and belief, Amazon writes software for Alexa Products and designs Alexa Products

to operate in an infringing manner. Amazon causes Alexa Products to be made available through

its own website. On information and belief, Amazon also profits from third-parties who sell

Alexa Products. Amazon instructs users to use Alexa Products in an infringing manner and

provides technical support for such use, including on its website and also through the Alexa

virtual assistant. Amazon has known of, or been willfully blind to, the existence of the ’176

patent since no later than it received a copy of this complaint. No later than that date, Amazon




                                                32
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 33 of 46 PageID #: 33




has known its Alexa Products are especially made or adapted for a use or product that is both

patented and infringing and that there is no substantial non-infringing use. Additionally,

VoiceBox notified the Amazon employees that attended the October 26, 2011 meeting at

VoiceBox Technologies’ office of the ’176 patent. On information and belief, Amazon has

known of, or been willfully blind to, the existence of the ’176 patent since October 26, 2011. On

information and belief, no later than that date, Amazon has known its Alexa Products are

especially made or adapted for a use or product that is both patented and infringing and that there

is no substantial non-infringing use. Additionally, the ’176 patent or its published application

was cited during prosecution of one or more patents assigned to a subsidiary of Amazon,

including U.S. Patent No. 10,152,973. On information and belief, Amazon has known of, or been

willfully blind to, the existence of the ’176 patent since no later than August 10, 2018, the date

on which the ’176 patent or its published application was first cited during prosecution of one or

more patents assigned to a subsidiary of Amazon. On information and belief, no later than that

date, Amazon has known its Alexa Products are especially made or adapted for a use or product

that is both patented and infringing and that there is no substantial non-infringing use.

Additionally, U.S. Pat. No. 8,145,489 or its published application was cited during prosecution

of one or more patents assigned to a subsidiary of Amazon, including U.S. Patent No.

10,049,656. U.S. Pat. No. 8,145,489 or its published application was first cited during

prosecution of one or more patents assigned to a subsidiary of Amazon on January 12, 2015. By

that date, U.S. Pat. No. 8,145,489 had issued claiming priority to the ’176 patent. On information

and belief, Amazon has known of, or been willfully blind to, the existence of the ’176 patent

since no later than January 12, 2015. On information and belief, no later than that date, Amazon




                                                 33
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 34 of 46 PageID #: 34




has known its Alexa Products are especially made or adapted for a use or product that is both

patented and infringing and that there is no substantial non-infringing use.

       91.     On information and belief, Amazon has known of the existence of the ’176 patent,

and its acts of infringement have been willful and in disregard for the ’176 patent, without any

reasonable basis for believing that it had a right to engage in the infringing conduct. Amazon has

known of, or been willfully blind to, the existence of the ’176 patent since no later than the date

it received a copy of this complaint. No later than that date, Amazon has known its Alexa

Products infringe the ’176 patent. Additionally, VoiceBox notified the Amazon employees that

attended the October 26, 2011 meeting at VoiceBox Technologies’ office of the ’176 patent. On

information and belief, Amazon has known of, or been willfully blind to, the existence of the

’176 patent since no later than October 26, 2011. No later than that date, Amazon has known its

Alexa Products infringe the ’176 patent. Additionally, the ’176 patent or its published application

was cited during prosecution of one or more patents assigned to a subsidiary of Amazon,

including U.S. Patent No. 10,152,973. On information and belief, Amazon has known of, or been

willfully blind to, the existence of the ’176 patent since no later than August 10, 2018, the date

on which the ’176 patent or its published application was first cited during prosecution of one or

more patents assigned to a subsidiary of Amazon. On information and belief, no later than that

date, Amazon has known its Alexa Products infringe the ’176 patent. Additionally, U.S. Pat. No.

8,145,489 or its published application was cited during prosecution of one or more patents

assigned to a subsidiary of Amazon, including U.S. Patent No. 10,049,656. U.S. Pat. No.

8,145,489 or its published application was first cited during prosecution of one or more patents

assigned to a subsidiary of Amazon on January 12, 2015. By that date, U.S. Pat. No. 8,145,489

had issued claiming priority to the ’176 patent. On information and belief, Amazon has known




                                                 34
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 35 of 46 PageID #: 35




of, or been willfully blind to, the existence of the ’176 patent since no later than January 12,

2015. On information and belief, no later than that date, Amazon has known its Alexa Products

infringe the ’176 patent.

           92.   Amazon’s infringement has been, and continues to be knowing, intentional, and

willful.

           93.   Amazon’s acts of infringement of the ’176 patent have caused and will continue

to cause VoiceBox damages for which VoiceBox is entitled to compensation pursuant to 35

U.S.C. § 284.

           94.   This case is exceptional and, therefore, VoiceBox is entitled to an award of

attorney’s fees pursuant to 35 U.S.C. § 285.


                   COUNT FIVE (INFRINGEMENT OF THE ’536 PATENT)

           95.   VoiceBox incorporates and realleges each and every allegation contained in the

foregoing paragraphs of this complaint, as though fully set forth herein.

           96.   Amazon has and continues to infringe the ’536 patent by making, using, selling,

offering for sale, and/or importing into the United States, Alexa Products, which embody or use

the inventions of the ’536 patent in violation of 35 U.S.C. § 271(a). Exemplary evidence and an

exemplary chart mapping a claim to Alexa Products can be found in Exhibit L.

           97.   Amazon has been and is inducing infringement of the ’536 patent by actively and

knowingly inducing others to make, use, sell, offer for sale, or import Alexa Products that

include Alexa and embody or use the inventions claimed in the ’536 patent, in violation of 35

U.S.C. § 271(b). On information and belief, Amazon writes software for Alexa Products and

designs Alexa Products to operate in an infringing manner. Amazon causes Alexa Products to be

made available through its own website. On information and belief, Amazon also profits from


                                                  35
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 36 of 46 PageID #: 36




third-parties who sell Alexa Products. Amazon instructs users to use Alexa Products in an

infringing manner and provides technical support for such use, including on its website and also

through the Alexa virtual assistant. Amazon has known of, or been willfully blind to, the

existence of the ’536 patent since no later than the date it received a copy of this complaint. No

later than that date, Amazon has known its actions would induce infringement by users of Alexa

Products. Additionally, VoiceBox Technologies informed the Amazon employees who attended

the February 2, 2017 meeting at VoiceBox Technologies’ office of the ’536 patent. On

information and belief, Amazon has known of, or been willfully blind to, the existence of the

’536 patent since no later than February 2, 2017. On information and belief, no later than that

date, Amazon has known its actions would induce infringement by users of Alexa Products.

Additionally, the ’176 patent or its published application was cited during prosecution of one or

more patents assigned to a subsidiary of Amazon, including U.S. Patent No. 10,152,973. The

’176 patent or its published application was first cited during prosecution of one or more patents

assigned to a subsidiary of Amazon on August 10, 2018. As of that date, the ’536 patent had

issued claiming priority to the ’176 patent. On information and belief, Amazon has known of, or

been willfully blind to, the existence of the ’536 patent since no later than August 10, 2018. On

information and belief, no later than that date, Amazon has known its actions would induce

infringement by users of Alexa Products. Additionally, U.S. Pat. No. 8,145,489 or its published

application was cited during prosecution of one or more patents assigned to a subsidiary of

Amazon, including U.S. Patent No. 10,049,656. U.S. Pat. No. 8,145,489 or its published

application was first cited during prosecution of one or more patents assigned to a subsidiary of

Amazon on January 12, 2015. By that date, the ’536 patent had issued claiming priority to U.S.

Pat. No. 8,145,489. On information and belief, Amazon has known of, or been willfully blind to,




                                                36
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 37 of 46 PageID #: 37




the existence of the ’536 patent since no later than January 12, 2015. On information and belief,

no later than that date, Amazon has known its actions would induce infringement by users of

Alexa Products.

       98.     Amazon has been and is continuing to contributorily infringe the ’536 patent by

selling or offering to sell Alexa Products, knowing them to be especially made or especially

adapted for practicing the invention of the ’536 patent and not a staple article or commodity of

commerce suitable for substantial non-infringing use, in violation of 35 U.S.C. § 271(c). On

information and belief, Amazon writes software for Alexa Products and designs Alexa Products

to operate in an infringing manner. Amazon causes Alexa Products to be made available through

its own website. On information and belief, Amazon also profits from third-parties who sell

Alexa Products. Amazon instructs users to use Alexa Products in an infringing manner and

provides technical support for such use, including on its website and also through the Alexa

virtual assistant. Amazon has known of, or been willfully blind to, the existence of the ’536

patent since no later than it received a copy of this complaint. No later than that date, Amazon

has known its Alexa Products are especially made or adapted for a use or product that is both

patented and infringing and that there is no substantial non-infringing use. Additionally,

VoiceBox Technologies informed the Amazon employees who attended the February 2, 2017

meeting at VoiceBox Technologies’ office of the ’536 patent. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’536 patent since no later

than February 2, 2017. On information and belief, no later than that date, Amazon has known its

Alexa Products are especially made or adapted for a use or product that is both patented and

infringing and that there is no substantial non-infringing use. Additionally, the ’176 patent or its

published application was cited during prosecution of one or more patents assigned to a




                                                 37
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 38 of 46 PageID #: 38




subsidiary of Amazon, including U.S. Patent No. 10,152,973. The ’176 patent or its published

application was first cited during prosecution of one or more patents assigned to a subsidiary of

Amazon on August 10, 2018. As of that date, the ’536 patent had issued claiming priority to the

’176 patent. On information and belief, Amazon has known of, or been willfully blind to, the

existence of the ’536 patent since no later than August 10, 2018. On information and belief, no

later than that date, Amazon has known its Alexa Products are especially made or adapted for a

use or product that is both patented and infringing and that there is no substantial non-infringing

use. Additionally, U.S. Pat. No. 8,145,489 or its published application was cited during

prosecution of one or more patents assigned to a subsidiary of Amazon, including U.S. Patent

No. 10,049,656. U.S. Pat. No. 8,145,489 or its published application was first cited during

prosecution of one or more patents assigned to a subsidiary of Amazon on January 12, 2015. By

that date, the ’536 patent had issued claiming priority to U.S. Pat. No. 8,145,489. On information

and belief, Amazon has known of, or been willfully blind to, the existence of the ’536 patent

since no later than January 12, 2015. On information and belief, no later than that date, Amazon

has known its Alexa Products are especially made or adapted for a use or product that is both

patented and infringing and that there is no substantial non-infringing use.

       99.     On information and belief, Amazon has known of the existence of the ’536 patent,

and its acts of infringement have been willful and in disregard for the ’536 patent, without any

reasonable basis for believing that it had a right to engage in the infringing conduct. Amazon has

known of, or been willfully blind to, the existence of the ’536 patent since no later than the date

it received a copy of this complaint. No later than that date, Amazon has known its Alexa

Products infringe the ’536 patent. Additionally, VoiceBox Technologies informed the Amazon

employees who attended the February 2, 2017 meeting at VoiceBox Technologies’ office of the




                                                 38
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 39 of 46 PageID #: 39




’536 patent. On information and belief, Amazon has known of, or been willfully blind to, the

existence of the ’536 patent since no later than February 2, 2017. On information and belief, no

later than that date, Amazon has known its Alexa Products infringe the ’536 patent. Additionally,

the ’176 patent or its published application was cited during prosecution of one or more patents

assigned to a subsidiary of Amazon, including U.S. Patent No. 10,152,973. The ’176 patent or its

published application was first cited during prosecution of one or more patents assigned to a

subsidiary of Amazon on August 10, 2018. As of that date, the ’536 patent had issued claiming

priority to the ’176 patent. On information and belief, Amazon has known of, or been willfully

blind to, the existence of the ’536 patent since no later than August 10, 2018. On information and

belief, no later than that date, Amazon has known its Alexa Products infringe the ’536 patent.

Additionally, U.S. Pat. No. 8,145,489 or its published application was cited during prosecution of

one or more patents assigned to a subsidiary of Amazon, including U.S. Patent No. 10,049,656.

U.S. Pat. No. 8,145,489 or its published application was first cited during prosecution of one or

more patents assigned to a subsidiary of Amazon on January 12, 2015. By that date, the ’536

patent had issued claiming priority to U.S. Pat. No. 8,145,489. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’536 patent since no later

than January 12, 2015. On information and belief, no later than that date, Amazon has known its

Alexa Products infringe the ’536 patent.

           100.   Amazon’s infringement has been, and continues to be knowing, intentional, and

willful.

           101.   Amazon’s acts of infringement of the ’536 patent have caused and will continue

to cause VoiceBox damages for which VoiceBox is entitled to compensation pursuant to 35

U.S.C. § 284.




                                                 39
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 40 of 46 PageID #: 40




       102.    This case is exceptional and, therefore, VoiceBox is entitled to an award of

attorney’s fees pursuant to 35 U.S.C. § 285.


                  COUNT SIX (INFRINGEMENT OF THE ’097 PATENT)

       103.    VoiceBox incorporates and realleges each and every allegation contained in the

foregoing paragraphs of this complaint, as though fully set forth herein.

       104.    Amazon has and continues to infringe the ’097 patent by making, using, selling,

offering for sale, and/or importing into the United States, Alexa Products, which embody or use

the inventions of the ’097 patent in violation of 35 U.S.C. § 271(a). Exemplary evidence and an

exemplary chart mapping a claim to Alexa Products can be found in Exhibit N.

       105.    Amazon has been and is inducing infringement of the ’097 patent by actively and

knowingly inducing others to make, use, sell, offer for sale, or import Alexa Products that

include Alexa and embody or use the inventions claimed in the ’097 patent, in violation of 35

U.S.C. § 271(b). On information and belief, Amazon writes software for Alexa Products and

designs Alexa Products to operate in an infringing manner. Amazon causes Alexa Products to be

made available through its own website. On information and belief, Amazon also profits from

third-parties who sell Alexa Products. Amazon instructs users to use Alexa Products in an

infringing manner and provides technical support for such use, including on its website and also

through the Alexa virtual assistant. Amazon has known of, or been willfully blind to, the

existence of the ’097 patent since no later than the date it received a copy of this complaint. No

later than that date, Amazon has known its actions would induce infringement by users of Alexa

Products. Additionally, VoiceBox Technologies informed the Amazon employees who attended

the February 2, 2017 meeting at VoiceBox Technologies’ office of the ’097 patent. On

information and belief, Amazon has known of, or been willfully blind to, the existence of the


                                                40
 Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 41 of 46 PageID #: 41




’097 patent since no later than February 2, 2017. On information and belief, no later than that

date, Amazon has known its actions would induce infringement by users of Alexa Products.

Additionally, the ’176 patent or its published application was cited during prosecution of one or

more patents assigned to a subsidiary of Amazon, including U.S. Patent No. 10,152,973. The

’176 patent or its published application was first cited during prosecution of one or more patents

assigned to a subsidiary of Amazon on August 10, 2018. As of that date, the ’097 patent had

issued claiming priority to the ’176 patent. On information and belief, Amazon has known of, or

been willfully blind to, the existence of the ’097 patent since no later than August 10, 2018. On

information and belief, no later than that date, Amazon has known its actions would induce

infringement by users of Alexa Products. Additionally, U.S. Pat. No. 8,145,489 or its published

application was cited during prosecution of one or more patents assigned to a subsidiary of

Amazon, including U.S. Patent No. 10,049,656. U.S. Pat. No. 8,145,489 or its published

application was first cited during prosecution of one or more patents assigned to a subsidiary of

Amazon on January 12, 2015. On February 23, 2016, the ’097 patent issued claiming priority to

U.S. Pat. No. 8,145,489. On information and belief, Amazon has known of, or been willfully

blind to, the existence of the ’097 patent since no later than February 23, 2016. On information

and belief, no later than that date, Amazon has known its actions would induce infringement by

users of Alexa Products.

       106.    Amazon has been and is continuing to contributorily infringe the ’097 patent by

selling or offering to sell Alexa Products, knowing them to be especially made or especially

adapted for practicing the invention of the ’097 patent and not a staple article or commodity of

commerce suitable for substantial non-infringing use, in violation of 35 U.S.C. § 271(c). On

information and belief, Amazon writes software for Alexa Products and designs Alexa Products




                                                41
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 42 of 46 PageID #: 42




to operate in an infringing manner. Amazon causes Alexa Products to be made available through

its own website. On information and belief, Amazon also profits from third-parties who sell

Alexa Products. Amazon instructs users to use Alexa Products in an infringing manner and

provides technical support for such use, including on its website and also through the Alexa

virtual assistant. Amazon has known of, or been willfully blind to, the existence of the ’097

patent since no later than it received a copy of this complaint. No later than that date, Amazon

has known its Alexa Products are especially made or adapted for a use or product that is both

patented and infringing and that there is no substantial non-infringing use. Additionally,

VoiceBox Technologies informed the Amazon employees who attended the February 2, 2017

meeting at VoiceBox Technologies’ office of the ’097 patent. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’097 patent since no later

than February 2, 2017. On information and belief, no later than that date, Amazon has known its

Alexa Products are especially made or adapted for a use or product that is both patented and

infringing and that there is no substantial non-infringing use. Additionally, the ’176 patent or its

published application was cited during prosecution of one or more patents assigned to a

subsidiary of Amazon, including U.S. Patent No. 10,152,973. The ’176 patent or its published

application was first cited during prosecution of one or more patents assigned to a subsidiary of

Amazon on August 10, 2018. As of that date, the ’097 patent had issued claiming priority to the

’176 patent. On information and belief, Amazon has known of, or been willfully blind to, the

existence of the ’097 patent since no later than August 10, 2018. On information and belief, no

later than that date, Amazon has known its Alexa Products are especially made or adapted for a

use or product that is both patented and infringing and that there is no substantial non-infringing

use. Additionally, U.S. Pat. No. 8,145,489 or its published application was cited during




                                                 42
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 43 of 46 PageID #: 43




prosecution of one or more patents assigned to a subsidiary of Amazon, including U.S. Patent

No. 10,049,656. U.S. Pat. No. 8,145,489 or its published application was first cited during

prosecution of one or more patents assigned to a subsidiary of Amazon on January 12, 2015. On

February 23, 2016, the ’097 patent issued claiming priority to U.S. Pat. No. 8,145,489. On

information and belief, Amazon has known of, or been willfully blind to, the existence of the

’097 patent since no later than February 23, 2016. On information and belief, no later than that

date, Amazon has known its Alexa Products are especially made or adapted for a use or product

that is both patented and infringing and that there is no substantial non-infringing use.

       107.    On information and belief, Amazon has known of the existence of the ’097 patent,

and its acts of infringement have been willful and in disregard for the ’097 patent, without any

reasonable basis for believing that it had a right to engage in the infringing conduct. Amazon has

known of, or been willfully blind to, the existence of the ’097 patent since no later than the date

it received a copy of this complaint. No later than that date, Amazon has known its Alexa

Products infringe the ’097 patent. Additionally, VoiceBox Technologies informed the Amazon

employees who attended the February 2, 2017 meeting at VoiceBox Technologies’ office of the

’097 patent. On information and belief, Amazon has known of, or been willfully blind to, the

existence of the ’097 patent since no later than February 2, 2017. On information and belief, no

later than that date, Amazon has known its Alexa Products infringe the ’097 patent. Additionally,

the ’176 patent or its published application was cited during prosecution of one or more patents

assigned to a subsidiary of Amazon, including U.S. Patent No. 10,152,973. The ’176 patent or its

published application was first cited during prosecution of one or more patents assigned to a

subsidiary of Amazon on August 10, 2018. As of that date, the ’097 patent had issued claiming

priority to the ’176 patent. On information and belief, Amazon has known of, or been willfully




                                                 43
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 44 of 46 PageID #: 44




blind to, the existence of the ’097 patent since no later than August 10, 2018. On information and

belief, no later than that date, Amazon has known its Alexa Products infringe the ’097 patent.

Additionally, U.S. Pat. No. 8,145,489 or its published application was cited during prosecution of

one or more patents assigned to a subsidiary of Amazon, including U.S. Patent No. 10,049,656.

U.S. Pat. No. 8,145,489 or its published application was first cited during prosecution of one or

more patents assigned to a subsidiary of Amazon on January 12, 2015. On February 23, 2016, the

’097 patent issued claiming priority to U.S. Pat. No. 8,145,489. On information and belief,

Amazon has known of, or been willfully blind to, the existence of the ’097 patent since no later

than February 23, 2016. On information and belief, no later than that date, Amazon has known its

Alexa Products infringe the ’097 patent.

           108.   Amazon’s infringement has been, and continues to be knowing, intentional, and

willful.

           109.   Amazon’s acts of infringement of the ’097 patent have caused and will continue

to cause VoiceBox damages for which VoiceBox is entitled to compensation pursuant to 35

U.S.C. § 284.

           110.   This case is exceptional and, therefore, VoiceBox is entitled to an award of

attorney’s fees pursuant to 35 U.S.C. § 285.

                                       PRAYER FOR RELIEF

           WHEREFORE, VoiceBox, respectfully requests the Court to enter judgment in favor of

VoiceBox and against Amazon as to all claims asserted herein as follows:

              a) Adjudging that Amazon has infringed, actively induced infringement of, and

                  contributorily infringed at least one claim of the VoiceBox Patents in violation of

                  35 U.S.C. §§ 271(a), (b), and/or (c);




                                                   44
  Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 45 of 46 PageID #: 45




            b) Ordering Amazon to account and pay damages adequate to compensate VoiceBox

                for Amazon’s infringement of the VoiceBox Patents, including for any infringing

                acts not presented at trial and pre-judgment and post-judgment interest and costs,

                pursuant to 35 U.S.C. § 284;

            c) Ordering that the damages award be increased up to three times the actual amount

                assessed, pursuant to 35 U.S.C. § 284;

            d) Declaring this case exceptional and awarding VoiceBox its reasonable attorneys’

                fees, pursuant to 35 U.S.C. § 285;

            e) Awarding VoiceBox interest, including prejudgment and post-judgment interest,

                on the foregoing sums; and

            f) Awarding such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

        Pursuant to Federal Rules of Civil Procedure Rule 38, VoiceBox demands a trial by jury

on all issues so triable.




                                                45
 Case 1:19-cv-01410-MN Document 1 Filed 07/29/19 Page 46 of 46 PageID #: 46




Dated: July 29, 2019             WILSON SONSINI GOODRICH & ROSATI
                                 Professional Corporation
                                 /s/ Ian R. Liston
                                 Ian R. Liston (Delaware Bar I.D. # 5507)
                                 222 Delaware Avenue
                                 Suite 800
                                 Wilmington, DE 19801
                                 iliston@wsgr.com
                                 Telephone: (302) 304-7600
                                 Facsimile: (866) 974-7329
                                 Edward G. Poplawski, pro hac vice pending
                                 Erik J. Carlson, pro hac vice pending
                                 Ryan S. Benyamin, pro hac vice pending
                                 633 West Fifth Street, Suite 1550
                                 Los Angeles, CA 90071-2027
                                 epoplawski@wsgr.com
                                 ecarlson@wsgr.com
                                 rbenyamin@wsgr.com
                                 Telephone: (323) 210-2900
                                 Facsimile: (866) 974-7329
                                 James C. Yoon, pro hac vice pending
                                 Ryan Smith, pro hac vice pending
                                 650 Page Mill Road
                                 Palo Alto, CA 94304-1050
                                 jyoon@wsgr.com
                                 rsmith@wsgr.com
                                 Telephone: (650) 493-9300
                                 Facsimile: (650) 493-6811
                                 Attorneys for VB Assets, LLC




                                     46
